Citation Nr: 0301754	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  93-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psoriatic 
arthritis.

2.  Entitlement to service connection for melanoma on the top 
of the right foot, claimed as a result of exposure to 
ionizing radiation during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1947 
to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for melanoma and psoriatic arthritis.  

The case was previously before the Board in October 1997, 
when it was remanded for additional development with respect 
to the veteran's claims for service connection.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT


1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran is service connected for psoriasis.

3.  The medical evidence of record reveals the veteran does 
not have psoriatic arthritis, but that he suffers from 
osteoarthritis.  

4.  The arthritis was not present in service or manifested in 
the first post service year.  

5.  Evidence received from the Department of Defense does not 
support the veteran's allegations that he was involved in 
official military duties within 10 miles of the city limits 
of Hiroshima, Japan between August 6, 1945 and July 1, 1946.

6.  There is no objective evidence that the veteran was 
exposed to ionizing radiation during service. 

7.  The medical evidence of record reveals that the veteran 
was diagnosed with melanoma on the right foot that was 
completely excised in 1988.

8.  There is no medical evidence that the veteran currently 
suffers from a radiogenic disease. 

9.  Melanoma was not present in service or manifested in the 
first post service year.  


CONCLUSIONS OF LAW

1.  Melanoma was not incurred in service, aggravated by 
service, or manifested to a degree of 10 percent within one 
year from service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2001).

2.  Psoriatic arthritis was not incurred in, or aggravated 
by, active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1133, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 
3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In this case, the RO has informed the veteran of the evidence 
needed to substantiate his claim for service connection in a 
Statement of the Case dated April 1997.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The Board concludes that this document informed the appellant 
of the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.  
Moreover, in October 1997 VA undertook additional development 
to assist the veteran by conducting a VA medical examination 
of the veteran, and requesting radiation exposure information 
from the Department of Defense. 

As for VA's duty to assist a veteran, the appellant has not 
identified any additional treatment records that have not 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  In its remand, the Board 
solicited an opinion from a VA physician regarding a nexus 
between a current disorder and an injury during service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

 
II.  Service Connection

Service connection may be established for a current 
disability in several different ways.  The most common basis 
for establishing service connection is called on a "direct" 
basis.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2002).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection can also be established for a disability 
on a "secondary" basis.  Service connection may be granted 
for a disability which is proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  That is, the claimed disability has been 
caused "secondary" to the service connected disability.  

Finally, service connection may be established on a 
"presumptive" basis.  Most commonly, this is established 
under 38 C.F.R. § 3.309(a) which states that specific 
enumerated disabilities may be presumed to have been incurred 
during active military service if they manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Arthritis and malignant tumors 
(cancer) are disabilities which warrant service connection on 
a presumptive basis if they manifest to a degree of 
10 percent within the first year following active service.  
38 C.F.R. §§ 3.307, 3.309(a) (2002).  

Presumptive service connection can also be established for on 
the basis of exposure to certain toxins, chemicals, or 
radiation.  Some specific types of cancer warrant service 
connection if a veteran qualifies as a "radiation-exposed 
veteran."  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.309(d) (2002). Also "radiogenic diseases" may 
be service connected pursuant to 38 C.F.R. § 3.311 (2002).  

A.  Psoriatic Arthritis

The veteran is service connected for psoriasis.  The 
veteran's separation examination shows that he suffered from 
psoriasis during service.  However, there is no medical 
evidence showing that the veteran suffered from arthritis or 
joint pain during service or during the first year after 
service.  The veteran currently has wide spread joint pain, 
and he claims that he suffers from psoriatic arthritis, for 
which service connection is warranted on a secondary basis 
because of his service connected psoriasis.  

A very few VA treatment records do contain diagnoses of 
psoriatic arthritis.  An October 1995 treatment note does 
show a diagnosis of psoriatic arthritis.  However, this 
diagnosis appears to be solely based on the veteran's reports 
of joint pain and that he suffers from psoriasis.  There is 
no independent basis to confirm this diagnosis of psoriatic 
arthritis.  Moreover, October and November 1995 VA treatment 
records reveal that x-ray examination and a rheumatology 
consultation were ordered to confirm if the veteran did 
indeed suffer from psoriatic arthritis.  In December 1995, x-
ray and rheumatology examination of the veteran was 
conducted.  The examination report stated that x-rays of the 
"spine are difficult to differentiate between DJD 
[degenerative joint disease / osteoarthritis] and psoriatic 
arthritis.  I do suspect that he has more DJD than psoriatic 
arthritis."

In October 1995, a VA Compensation and Pension examination of 
the veteran was conducted.  The veteran complained of 
shoulder, neck, back, hand and finger pain.  The diagnosis 
included "psoriasis, osteoarthritis of the finger joints by 
history, probable arthritis."  In March 1996, another VA 
examination of the veteran was conducted.  The veteran 
complained of widespread joint pain.  "Review of his x-rays 
show little abnormality."  Osteoarthritic changes in his 
spine and right shoulder were noted.  The examining physician 
specifically indicated that there "is no degenerative joint 
changes indicative of psoriatic arthritis that I can come up 
with."

In February 1997, the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  The veteran testified 
that he believed that his current joint pain was the result 
of psoriatic arthritis.  In December 1997 the most recent VA 
examination of the veteran was conducted.  A full 
examination, including x-ray examination, was conducted.  The 
examining physician's opinion was that the veteran did not 
suffer from psoriatic arthritis; rather the veteran was 
diagnosed as suffering from osteoarthritis.   

The preponderance of the evidence is against the veteran's 
claim.  Simply put the veteran does not have psoriatic 
arthritis.  He does not have the disability which he is 
claiming service connection for.  In the absence of proof of 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpret 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). The Board does 
recognize that the veteran has osteoarthritis, however, there 
is simply no evidence which shows that the veteran had this 
disability during service, or during the first post-service 
year.  Moreover, there is no competent medical evidence which 
in anyway links the veteran's current osteoarthritis to his 
military service or to any service connected disability.  As 
such, service connection must be denied.

B.  Melanoma

The medical evidence of record reveals that the veteran had a 
malignant melanoma on his right foot and that it was fully 
excised in 1988 at a VA medical facility.  In the February 
1997 RO hearing the veteran testified that he had previously 
had this melanoma excised by private physicians in 1975 and 
1980.  However, VA requested that the veteran provide the 
information and release forms to obtain these private medical 
records, and the veteran did not provide the information.  
For the purpose of this decision the Board will accept the 
veteran's hearing testimony as true, that he was indeed 
diagnosed with melanoma in 1975.  The veteran claims that he 
incurred his melanoma as a result of exposure to ionizing 
radiation during service.  The veteran claims that he was 
stationed in Hiroshima, Japan for a period of up to 10 days 
during his military service and that this resulted in his 
exposure to ionizing radiation.

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation exposed 
veterans under 38 C.F.R. § 3.309(d).  The second basis is 
based on exposure to ionizing radiation with the subsequent 
development of a radiogenic disease under 38 C.F.R. § 3.311.  
Finally, the veteran is entitled to service connection if he 
can establish that a disability warrants service connection 
as defined by the general laws and regulations governing VA 
compensation entitlement, that is on a direct or presumptive 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connected if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  38 C.F.R. §§ 3.309(d)(2) (2002).  The service 
department records call into doubt whether the veteran meets 
the requirements to be considered a "radiation exposed 
veteran" within the meaning of the applicable regulations.  
38 C.F.R. § 3.309(d)(3)(2002).  Specifically, the regulations 
require that be involved in the occupation of Hiroshima or 
Nagasaki, Japan "during the period beginning on August 6, 
1945 and ending on July 1, 1946." 38 C.F.R. 
§ 3.309(d)(3)(ii)(B)(2002).  Review of the veteran's service 
records reveal that he entered service in July 1947, which is 
after the period of time contemplated by the regulations.  
The Board does not doubt that the veteran was stationed for a 
period of time in or near Hiroshima, Japan as he claims, but 
he does not meet the specified requirements to be a 
"radiation exposed veteran."  Moreover, even if he were a 
"radiation exposed veteran" within the meaning of the 
regulations, melanoma is not one of the disease which warrant 
presumptive service connection under these regulations.  
38 C.F.R. §§ 3.309(d)(2) (2002).   As such the preponderance 
of the evidence is against a grant of service connection on 
this basis.  38 C.F.R. § 3.309(d) (2002).  

Service connection can also be pursued under 38 C.F.R. 
§ 3.311 on the basis of exposure to ionizing radiation and 
the subsequent development of a radiogenic disease.  
38 C.F.R. § 3.311 (2002).  Essentially, any form of cancer is 
considered a radiogenic disease within the meaning of the 
applicable regulations.  38 C.F.R. 
§ 3.311(b)(2)(i)(iv)(2002).  Therefore, the veteran's 
melanoma is a radiogenic disease as contemplated b y the 
regulations; however, his lipomas and seborrheic keratosis 
are not.  When there is evidence that a veteran suffers from 
a radiogenic disease, 38 C.F.R. § 3.311 sets out specific 
requirements for the development of evidence.  The 
regulations require that the RO obtain radiation dose data 
from the Department of Defense and refer the claim to the VA 
Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), 
(b)(2002).  The Under Secretary for Benefits is required to 
consider the claim and may request an advisory medical 
opinion form the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(2001).  Again we note that the regulation in 
question contemplates participation in the occupation of 
Hiroshima or Nagasaki, Japan "during the period beginning on 
August 6, 1945 and ending on July 1, 1946." 38 C.F.R. 
§ 3.311(a)(2)(ii)(2002).  

In February 1998 the Defense Special Weapons Agency responded 
to a VA request for information and indicated that the 
veteran was not exposed to ionizing radiation during his 
military service.  After reviewing the evidence of record and 
seeking a medical advisory opinion, the Director of the 
Compensation and Pension service determined that it "is 
unlikely that [the veteran's] multiple malignant melanomas 
can be attributed to his exposure to ionizing radiation 
during service."  

The evidence does not support that the veteran was exposed to 
ionizing radiation during service.  He was stationed in 
Hiroshima in 1947, which is over a year after the period of 
time contemplated by the appropriate regulations.  There is 
no evidence that the veteran was exposed to ionizing 
radiation during service or that any such exposure caused his 
melanoma.  Therefore, service connection cannot be granted 
based on radiation exposure under 38 C.F.R. § 3.311.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The evidence of record reveals that the veteran 
had a melanoma excised from his right foot in 1988.  There is 
no evidence which shows that the veteran was diagnosed with 
melanoma during service or during the first year after 
service.  Even assuming that the veteran was diagnosed with 
melanoma in 1975 as he has testified, this is decades after 
he separated from service and well beyond the one year period 
during which presumptive service connection would be 
warranted under 38 C.F.R. § 3.309(a)(2002).  Also, there is 
no evidence of record which in any way links the veteran's 
melanoma to his military service or any service connected 
disability.  As such, service connection for melanoma is 
denied.  





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for psoriatic arthritis is denied.

Service connection for melanoma is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

